OPINION — AG — AN EMPLOYEE WORKING IN A PHYSICALLY STRENUOUS OCCUPATION, SUCH AS A DOCKHAND, WHO SUFFERS A HEART ATTACK, AND AFTER BEING REHABILITATED RETURNS TO WORK DOING LIGHTER WORK, NOT AS DOCKHAND, AND IS THEREAFTER TERMINATED, IS NOT DISQUALIFIED FROM UNEMPLOYMENT COMPENSATION BENEFITS UNDER 40 Ohio St. 1977 Supp., 214 [40-214](C) . IT IS THE FURTHER OPINION OF THE AG THAT IN A SITUATION WHERE A PERSON RETIRES FROM THE MILITARY AS A RESULT OF A COMBAT DISABILITY, AND FOLLOWING REHABILITATION OBTAINS EMPLOYMENT COVERED BY UNEMPLOYMENT COMPENSATION BUT IS TERMINATED FROM SUCH EMPLOYMENT, AND UNDER 40 Ohio St. 1977 Supp., 215 [40-215](F), HIS MILITARY DISABILITY RETIREMENT BENEFITS ARE ENOUGH TO PRECLUDE HIM FROM RECEIVING UNEMPLOYMENT COMPENSATION BENEFITS, SUCH DENIAL OF UNEMPLOYMENT COMPENSATION BENEFITS DOES NOT VIOLATE SUCH EMPLOYEE'S CONSTITUTIONAL RIGHTS, NOR THE CONSTITUTIONAL RIGHT OF HIS EMPLOYER. (GERALD E. WEIS)